Appellant was convicted of a simple assault, and his punishment assessed at a fine of $5.
The evidence in this case shows that the State, over appellant's objection, introduced a confession against him, and the bill of exceptions shows that appellant was under arrest at the time the confession was introduced. This was clearly error not only under the acts of the last Legislature, but under all the previous rules of this court. We find no evidence in this record, except the bare statement of appellant that he committed the offense. This statement was made, as suggested above, to a third party who testified to same. Appellant got upon the stand and denied in toto that he made any such confession. Even conceding that appellant was not under arrest at the time the supposed confession was made, we could not permit a verdict in this case to stand upon appellant's confession alone.
For the error pointed out, the judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 514